DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to cancel claims 7,13, and 18, filed 02/08/2022, have made the drawing objection and the §112 rejection to claims 7, 13, and 18 moot.  The drawing objection and the §112 rejection to claims 7, 13, and 18 of 12/21/2021 have been withdrawn.
Applicant’s amendments to claim 2, filed 02/08/2022, have made the §112(b) rejection of claim 2 moot.  The §112(b) rejection of claim 2 of 12/21/2021 has been withdrawn.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with NORMAN P. SOLOWAY on 02/16/2022.

The application has been amended as follows: 

Claim 3 Line 2 currently states in part: “the spool valve body are disposed configured to” has been changed to state: --the spool valve body are disposed and configured to--
Claim 9 Line 2 currently states in part: “the spool valve body are disposed configured to” has been changed to state: --the spool valve body are disposed and configured to--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
--THE INSTANT APPLICATION IS ALLOWABLE FOR THE REASONS SET FORTH IN THE NON-FINAL OFFICE ACTION MAILED ON 12/21/2021.--

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH S HERRMANN whose telephone number is (571)270-3291. The examiner can normally be reached 8:00 AM - 5:00 PM EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DEVON KRAMER can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JOSEPH S. HERRMANN/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DEVON C KRAMER/Supervisory Patent Examiner, Art Unit 3746